Judgment unanimously affirmed. Memorandum: Defendant’s conviction of robbery in the second degree and grand larceny in the fourth degree was supported by legally sufficient evidence and the verdict was not contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Trial counsel’s representation of defendant, viewed in its entirety, provided defendant with effective assistance of counsel (see, People v Satterfield, 66 NY2d 796, 798-799; People v Arnold, 188 AD2d 1020).
We have reviewed defendant’s remaining contention and find it to be without merit. (Appeal from Judgment of Erie County Court, LaMendola, J.—Robbery, 2nd Degree.) Present —Denman, P. J., Balio, Lawton, Doerr and Boehm, JJ.